735 N.W.2d 286 (2007)
Tina Lee ELLIS, a/k/a Tina Lee Apolonio-Candelario, Plaintiff-Appellee,
v.
Jose Luis LOPEZ, Defendant-Appellee, and
Christopher Erin Ellis, Intervening Party-Appellant.
Docket No. 134024. COA No. 275832.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the April 18, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.